



Exhibit 10.1
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION




lululemon athletica inc. (the "Company") has granted to the Participant a
Non-Qualified stock option (the "Option") to purchase certain shares of Stock of
the Company pursuant to the lululemon athletica inc. 2014 Equity Incentive Plan
(the "Plan"), as follows:
Participant:
_________________
Grant Number:
_______________
 
 
Employee ID:
_______________
Date of Grant:
_________________
Number of Option Shares:
_________________, subject to adjustment as provided by the Stock Option
Agreement.
Exercise Price:
$________________ per Option Share
Vesting Commencement Date:
_________________
Option Expiration Date:
_________________
Tax Status of Option:
Nonstatutory Stock Option.
Vested Shares:
_________________
Recovery Policy:
The Option is subject to the terms and conditions of the Company's Policy for
Recovery of Incentive-Based Compensation, as amended from time to time (the
"Clawback Policy").



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Stock Option Agreement, and
the prospectus for the Plan are available to the Participant and may be viewed
and printed by the Participant for attachment to the Participant's copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Stock Option Agreement, and hereby
accepts the Award subject to all of their terms and conditions.
LULULEMON ATHLETICA INC.
 
 
By:
__________________
 
__________________
 
 
Address:
1818 Cornwall Avenue
 
Vancouver, British Columbia
 
Canada, V6J 1C7
 
 
Attachments:
Stock Option Agreement
 
Policy for Recovery of Incentive-Based Compensation






--------------------------------------------------------------------------------





lululemon athletica inc.
NON-QUALIFIED STOCK OPTION AGREEMENT


lululemon athletica inc. (the "Company") has granted to the Participant named in
the Notice of Grant of Non-Qualified Stock Option (the "Grant Notice") to which
this Non-Qualified Stock Option Agreement (the "Option Agreement") is attached a
Non-Qualified Stock Option (the "Option") to purchase certain shares of Stock
upon the terms and conditions set forth in the Grant Notice and this Option
Agreement. The Option has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the lululemon athletica inc. 2014 Equity
Incentive Plan (the "Plan"), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this Option Agreement, the Plan
and a prospectus for the Plan prepared in connection with the registration with
the Securities and Exchange Commission of shares issuable pursuant to the Option
(the "Plan Prospectus"), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and (c)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
1.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
TAX STATUS OF OPTION.

This Option is intended to be a Non-Qualified Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.
3.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.
4.
EXERCISE OF THE OPTION.

4.1    Right to Exercise. Except as otherwise provided herein, the Option shall
be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.
4.2     Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the "Exercise Notice") in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant's election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant's
investment intent with respect





--------------------------------------------------------------------------------





to such shares as may be required pursuant to the provisions of this Option
Agreement. Further, each Exercise Notice must be received by the Company prior
to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.
4.3    Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company's sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i)Cashless Exercise. A "Cashless Exercise" means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).
(ii)Net-Exercise. A "Net-Exercise" means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A "Stock Tender Exercise" means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant's tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant's payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares'
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company's stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4    Tax Withholding.
(a)In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.





--------------------------------------------------------------------------------





(b)Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company's tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.
4.5    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with the broker designated by the Company with which
the Participant has an account, any or all shares acquired by the Participant
pursuant to the exercise of the Option. Except as provided by the preceding
sentence, a certificate for the shares as to which the Option is exercised shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
4.6    Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company's legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
4.7    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.
TRANSFERABILITY OF THE OPTION.

The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant's guardian or legal representative and shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant's beneficiary, except transfer by will or by the laws of
descent and distribution. Following the death of the Participant, the Option, to
the extent provided in Section 7, may be exercised by the Participant's legal
representative or by any person empowered to do so under the deceased
Participant's will or under the then applicable laws of descent and
distribution.
6.
TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant's Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.
EFFECT OF TERMINATION OF SERVICE.

7.1    Option Exercisability. Except as provided below with respect to a
Termination by Reason of Retirement, or as otherwise provided in the
Participant's written employment or other service agreement, the Option shall
terminate immediately upon the Participant's termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant's
termination of Service to the extent it is then vested only during the
applicable time period as determined below and thereafter shall terminate.
Notwithstanding anything in the Plan or this Agreement





--------------------------------------------------------------------------------





to the contrary "Service" shall not be deemed to have been terminated or
interrupted if the Participant takes a military leave, sick leave, or any other
bona fide leave of absence approved by the Company.
(a)Disability. If the Participant's Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant's Service terminated, may be
exercised by the Participant (or the Participant's guardian or legal
representative) at any time prior to the expiration of one (1) year after the
date on which the Participant's Service terminated, but in any event no later
than the Option Expiration Date.
(b)Death. If the Participant's Service terminates because of the death of the
Participant, the Option shall become fully vested and exercisable, and may be
exercised by the Participant's legal representative or other person who acquired
the right to exercise the Option by reason of the Participant's death at any
time prior to the expiration of one (1) year after the date on which the
Participant's Service terminated, but in any event no later than the Option
Expiration Date.
(c)Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant's Service is terminated for Cause
or if, following the Participant's termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act. In addition, if there are any shares of Stock for which the
Company has not yet delivered share certificates relating to the exercise of the
Option, then such share certificates shall be immediately and automatically
forfeited and the Company will refund to the Participant the Exercise price paid
for such shares of Stock, if any.
(d)Termination by Reason of Retirement. In the event of the termination of the
Participant's Service by reason of Retirement, the Option will continue to vest
and become exercisable for twelve (12) months following the date of Retirement
in accordance with the terms and provisions of the Plan and this Agreement as if
the Participant had continued in Service for a period of twelve months following
the date of Retirement. If the Participant's Service terminates by reason of
Retirement, the Option may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of such termination or becomes exercisable
pursuant to the terms of this Section 7(d), for a period ending three (3) years
following the date of such termination but in any event no later than the Option
Expiration Date.
(e)Other Termination of Service. If the Participant's Service terminates for any
reason, except Disability, death, Cause, or Retirement, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant's Service terminated, may be exercised by the
Participant at any time prior to the expiration of ninety (90) calendar days
after the date on which the Participant's Service terminated, but in any event
no later than the Option Expiration Date.
(f)Forfeiture For Violations of Non-Compete and/or Non-Solicitation Agreements.
Notwithstanding anything in this Section 7 to the contrary, if, following the
Participant's termination of Service, the Participant violates any provision
contained in a written service or other agreement applicable to the Participant
(or any other written policy of the Participating Company Group of general
application) relating to the prohibition of the Participant from engaging in
activities which would violate any legally enforceable non-compete or
non-solicitation clause or rule, then the Option shall immediately become
unexercisable and shall be forfeited in full effective as of the date of such
violation. In addition, effective upon any violation described above, any
exercise by the Participant of the Option following the Participant's
termination of Service shall be rescinded and the Participant shall forfeit and
return all shares received upon such exercise to the Company or, if the
Participant no longer retains such shares because the Participant has disposed
of the shares, then the Participant shall remit the difference between the Fair
Market Value of the shares on the date the Participant disposed of them and the
Exercise Price for such shares.
7.2    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
other than termination of the Participant's Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 is
prevented by the provisions of Section 4.6, the Option shall remain exercisable
until the later of (a) thirty (30) calendar days after the date such exercise
first would no longer be prevented by such provisions, or (b) the end of the
applicable time period under Section 7.1, but in any event no later than the
Option Expiration Date.





--------------------------------------------------------------------------------





7.3    Automatic Exercise of In-the-Money Option. Notwithstanding anything in
this Option Agreement to the contrary, if, on the date on which this Option
would otherwise terminate or expire, the Option's Exercise Price per share of
Stock is greater than the Fair Market Value of a share of Stock, then, any
portion of such Option which has not previously been exercised shall
automatically be deemed exercised as of such date with respect to such portion
pursuant to a Net Exercise described in Section 4.3(b)(ii) and withholding of
shares of Stock as described in Section 4.4(b); provided, however, that such an
exercise shall not occur to the extent the Participant (and, if applicable, the
Participant's legal representative or other person who acquired the right to
exercise this Option pursuant to Section 7.1(b)) may waive in writing the
applicability of this Section 7.3.
8.
EFFECT OF CHANGE IN CONTROL.

8.1    General Rule. In the event of a Change in Control, except to the extent
that the Committee determines to cash out the Option in accordance with Section
14.1(b) of the Plan, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
"Acquiror"), may, without the consent of the Participant, assume or continue in
full force and effect the Company's rights and obligations under all or any
portion of the Option or substitute for all or any portion of the Option a
substantially equivalent option for the Acquiror's stock. For purposes of this
Section, the Option or any portion thereof shall be deemed assumed if, following
the Change in Control, the Option confers the right to receive, subject to the
terms and conditions of the Plan and this Option Agreement, for each share of
Stock subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option for each share of Stock to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control.
Notwithstanding the foregoing, if the Option is not assumed, substituted for, or
otherwise continued by the Acquiror, the Option shall vest in full effective and
contingent upon consummation of the Change in Control. The Option shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control to the extent that the Option is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of the Change in Control.
8.2    Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Option is assumed, substituted for, or
continued following a Change in Control, and if the Participant's Service ceases
as a result of a Termination After Change in Control (as defined below), the
Options shall become fully vested and exercisable for Vested Shares.
(a)"Termination After Change in Control" shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i)Termination of the Participant's Service with the Participating Company Group
or such successor without Cause; or
(ii)The Participant's resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
(iii)Notwithstanding any provision herein to the contrary, Termination After
Change in Control shall not include any termination of the Participant's Service
which (A) is for Cause; (B) is a result of the Participant's voluntary
termination of such relationship other than for Good Reason; or (C) occurs prior
to the effectiveness of a Change in Control.
(b)"Good Reason" shall mean any one or more of the following:
(i)Without the Participant's written consent, a material adverse change in the
Participant's duties and responsibilities as compared to the Participant's
duties and responsibilities immediately prior to the Change in Control;





--------------------------------------------------------------------------------





(ii)Without the Participant's written consent, the relocation of the
Participant's principal place of Service to a location that is more than fifty
(50) miles from the Participant's principal place of Service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii)Any failure by the Participating Company Group (or its successor) to pay,
or any material reduction by the applicable Participating Company Group of, (A)
the Participant's base salary in effect immediately prior to the date of the
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other similarly situated persons with
responsibilities, organizational level and title comparable to the
Participant's), or (B) the Participant's target bonus opportunity, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by the Participant).
9.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant's rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as "effected without receipt of consideration by
the Company." Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
10.
RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant's employment is "at will" and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant's Service as a
Director, an Employee or Consultant, as the case may be, at any time.
11.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.
12.
MISCELLANEOUS PROVISIONS.

12.1    Termination or Amendment. The Committee may amend or terminate the Plan
at any time. No amendment or addition to this Option Agreement shall be
effective unless in writing and, to the extent such amendment





--------------------------------------------------------------------------------





is necessary to comply with applicable law or government regulation, may be made
without the consent of the Participant.
12.2    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
12.3    Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant's
heirs, executors, administrators, successors and assigns.
12.4    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company's stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
12.4(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
12.4(a).
12.5    Integrated Agreement. The Grant Notice, this Option Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, the Option Agreement and
the Plan shall survive any exercise of the Option and shall remain in full force
and effect.
12.6    Applicable Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of this Option
Agreement shall be governed by the laws of the State of Delaware as such laws
are applied to agreements between Delaware residents entered into and to be
performed entirely within the State of Delaware.





--------------------------------------------------------------------------------





12.7    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





--------------------------------------------------------------------------------





LULULEMON ATHLETICA INC.
POLICY FOR RECOVERY OF INCENTIVE-BASED COMPENSATION
In the event lululemon athletica inc. (the "Company") determines it must prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the U. S. federal securities laws, the
Company will seek to recover, at the direction of the Compensation Committee
(the "Committee") of the Board of Directors after it has reviewed the facts and
circumstances that led to the requirement for the restatement and the costs and
benefits of seeking recovery, the amount of erroneously awarded incentive-based
compensation received by a covered officer during the three-year period
immediately preceding the date on which the Company is required to prepare the
restatement. The Committee will determine in its discretion the amount, if any,
the Company will seek to recover from such covered officer. The Company may
offset the recovery amount against current or future incentive-based and
non-incentive-based compensation and through cancellation of unvested or vested
equity awards. In addition, the Committee may, to the extent permitted by law,
take other remedial and recovery action, as determined by the Committee. The
recovery of erroneously awarded incentive-based compensation under this policy
is in addition to any other right or remedy available to the Company.


For purposes of this policy (i) the term "covered officer" means executive
officers of the Company as defined under the Securities Exchange Act of 1934, as
amended, and such other senior executives as may be determined by the Committee
and (ii) the term "erroneously awarded incentive-based compensation" means the
amount of incentive-based compensation received that exceeds the amount of
incentive-based compensation that otherwise would have been received had it been
determined based on the accounting restatement. This policy extends to
individuals who were covered officers on or after adoption of the policy but
ceased being a covered officer before a restatement triggering recovery under
this policy occurs.


The Committee shall have full and final authority to make all determinations
under this policy. The Company shall take such action as it deems necessary or
appropriate to implement this Policy, including requiring all covered officers
to acknowledge the rights and powers of the Company and the Committee hereunder.


This policy shall be effective as of the date adopted by the Board of Directors
as set forth below and shall apply to incentive-based compensation that is
approved, awarded or granted on or after that date.
                                                            
                                    
Adopted September 2, 2015
Board of Directors
lululemon athletica inc.






